OPINION AND ORDER
T.M. Brown (a/k/a Tommy M. Brown) moves this court pursuant to SCR 3.480(2) and (3) to permit him to resign from the Kentucky Bar Association under terms of disbarment.
After the United States District Court for the District of Colorado convicted mov-ant on four counts involving conspiracy, mail fraud and bankruptcy fraud, movant notified the Kentucky Bar Association of the judgment and the Inquiry Tribunal issued a charge against movant. The Inquiry Tribunal’s charge was held in abeyance while movant’s case was remanded for retrial by the Tenth Circuit Court of Appeals. Movant then entered a plea of guilty to one count of destruction of records and was sentenced to nine months imprisonment, which equalled the time he already had served. Movant acknowledges that his conviction establishes grounds for disbarment under the Disciplinary Rules. The Kentucky Bar Association stated no objection in its Response to Brown’s motion to resign under terms of disbarment.
*685Therefore, T.M. Brown’s Motion to Resign Under Terms of Disbarment is granted. It is further ordered that:
1) Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as the Supreme Court of Kentucky enters an Order reinstating his license to practice law.
2) Movant shall not file an application for reinstatement for a period of five years from the date of entry of this Order. Any such application shall be governed by SCR 3.520 or subsequent amendment to SCR 3.520.
3) The Inquiry Tribunal’s Charge (KBA File 2247) and all other Kentucky Bar Association proceedings pending against mov-ant shall be terminated with the costs to be paid by the movant in accordance with SCR 3.450(1) and 3.480(3).
4) Movant shall comply with the provisions of SCR 3.390 regarding notice to clients of his disbarment.
All concur.
ENTERED: August 26, 1992.
/s/ Robert F. Stephens CHIEF JUSTICE